ORDER

On October 10,1990 a petition was filed seeking the revocation of the license of Curt Page, Jr. to practice law in Wisconsin by consent, pursuant to SCR 21.10(1). In that petition, Attorney Page acknowledged that he is the subject of an investigation by the Board of Attorneys Professional Responsibility (Board) into allegations of professional misconduct and that he cannot successfully defend against those allegations. He also stated that he would discontinue the practice of law on October 17, 1990.
Attorney Page was admitted to practice law in Wisconsin in June, 1956 and practiced in Baraboo. He has not previously been the subject of an attorney disciplinary proceeding. The professional misconduct he was *27alleged to have engaged in is the following: failure to serve a party with pleadings in a divorce action, failure to file a bankruptcy proceeding on behalf of clients, entering a guilty plea on a client's behalf in a traffic matter without his client's authorization or consent, failing to execute on a client's judgment, failing to file proper schedules in a client's bankruptcy, failing to inform a client of the court imposition of a fine for a traffic violation which resulted in the suspension of his client's operator's license, failing to respond to clients' telephone calls and inquiries into the status of their legal matters, misrepresenting to clients and the Board actions he had taken on clients' behalf and failing to respond to Board requests for information concerning client grievances. In addition, Attorney Page was delinquent in the probate of seven estates in which he had been retained.
IT IS ORDERED that the petition is granted and the license of Curt Page, Jr. to practice law in Wisconsin is revoked by consent, effective October 18,1990.
IT IS FURTHER ORDERED that Curt Page, Jr., comply with the provisions of SCR 22.26 concerning the duties of a person whose license to practice law in Wisconsin has been revoked.
Marilyn L. Graves Clerk of Supreme Court